MEMORANDUM **
*962Ena Elizabeth Gutierrez Avelar, a native and citizen of El Salvador, petitions pro se for review of a Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny the petition for review.
Substantial evidence supports the IJ’s denial of asylum because Gutierrez Avelar failed to meet her burden of demonstrating past persecution or a well-founded fear of future persecution on account of a protected ground. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir.2003).
Because Gutierrez Avelar did not establish asylum eligibility, it necessarily follows that she did not satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
Substantial evidence supports the IJ’s denial of CAT relief because Gutierrez Avelar failed to show it is more likely than not that she will be tortured if returned to El Salvador. See Hasan v. Ashcroft, 380 F.3d 1114, 1122-23 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.